Appeal from an order of the Supreme Court at Special Term (Torraca, J.), entered March 24,1983 in Ulster County, which denied defendant Telecom Equipment Corporation’s motion to dismiss the complaint. This is an action for personal injuries sustained by plaintiff on July 20,1982 during the course of his employment with Telecom Equipment Corporation. Telecom moved to dismiss the complaint on the grounds that plaintiff’s exclusive remedy was workers’ compensation (see Workers’ Compensation Law, § 29, subd 6). Special Term concluded that the pleadings created an issue of fact in regard to the exclusive remedy. Plaintiff has now informed the court that after reading the brief submitted by Telecom, it concedes that no issue of fact exists and, therefore, has consented to the relief demanded on the appeal. We are equally convinced and, consequently, the order of Special Term should be reversed and the complaint dismissed. Order reversed, on the law, and the complaint dismissed, with costs. Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.